DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Amendment
The amendments and remarks, filed on 10/17/2022, has been entered. The previous prior art rejection is withdrawn and a new prior art rejection is applied to address the claim amendments.  
The amendments and remarks, filed on 10/17/2022, has been entered.  The claim amendments overcome the previous restriction of group I, claims 1, 2, and 5, and group III, claims 14-17. 
The amendments and remarks, filed on 10/17/2022, has been entered and the drawing objection is withdrawn.  
 
Claim Status
Claims 1, 3, 5, 11-13 are pending with claims 1, 3, 5 being examined and 11-13 are withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (KR 101616173 B1; hereinafter “Kang”; already of record) in view of Singh et al (Effect of crystallite size, Raman surface modes and surface basicity on the gas sensing behavior of terbium-doped SnO2 nanoparticles, 2016, Ceramics International, Volume 42, Issue 3, pp 4323-4332; hereinafter “Singh”; already of record) in view of Hastir et al (Comparative study on gas sensing properties of rare earth (Tb, Dy and Er) doped ZnO sensor, 2015, Journal of Physics and Chemistry of Solids, volume 105, pp 23-34; hereinafter “Hastir”). 
Regarding claim 1, Kang teaches a complex for detecting gas (Kang; para [1]; gas sensor having a new composition for detecting a specific test gas), the complex containing: 
a nanostructure (Kang; para [8, 10, 11, 19-21]; nanosphere) made of an oxide semiconductor (Kang; para [8, 10, 16]; egg yolk structure is composed of an outer shell, an inner shell of the outer shell, and nanospheres inside the shell…tin oxide yolk structure),
wherein the oxide semiconductor is selected from the group consisting of comprises tin oxide (SnO-2) (Kang; para [7]; gas sensing layer gas sensor for detecting gas made of tin oxide).
Kang does not teach a Terbium (Tb) additive supported on the nanostructure. 
However, Singh teaches an analogous art of optical and gas sensing properties nanoparticles (Singh; Abstract; pp 4323; Tb3+ -doped SnO2 nanoparticles) containing a nanostructure (Singh; pp 4324; SnO2 nanostructures) and a Terbium (Tb) additive supported on the nanostructure (Singh; pp 4325; terbium doped SnO2 nanoparticle).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the nanostructure of Kang to further comprise the terbium additive as taught by Singh, because Singh teaches that doping the nanostructure with terbium improves the gas sensing properties and ethanol selectivity (Singh; pp 4324).  
Modified Kang does not teach wherein an atomic percent of the terbium (Tb) additive is more than 5 at% to 20 at% based on a total element amount of metal of the nanostructure.
However, Hastir teaches an analogous art of oxide semiconductor for detecting gas (Hastir; Abstract) wherein an atomic percent of the terbium (Tb) additive is more than 5 at% to 20 at% based on a total element amount of metal of the nanostructure (Hastir; pp 25; Table 2).  Examiner notes that the dopant at%, terbium sample, is 1.95%, thus the additive is 5-20 at% of the metal element of the nanostructure.  Specifically, the metal element, Zn, is 13.36 at% of the total nanostructure so terbium is approximately 14 at% based on the element amount of the nanostructure.  It would have been to one of ordinary skill in the art by the effective filing date to have modified the terbium additive of modified Kang to have a 5 at% to 20 at% based on a total metal as taught by Hastir, because Hastir teaches rare earth oxides, terbium, improves the basicity of metal oxide surface thereby enhancing sensing response (Hastir; pp 32).   Kang teaches that most semiconductor gas sensors (SnO2, In2O3, Fe2O3, ZnO) exhibit similar sensitivity to volatile organic compounds (Kang; para [3]), thus SnO2 would achieve similar results as ZnO with the terbium additive being between 5-20 at%.   
Note: The instant claims contain a large amount of functional language (ex: "for... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 3, modified Kang teaches the complex of claim 1, wherein the nanostructure has a hollow structure or an egg yolk structure (Kang; para [8, 10]; Fig. 4, 5; egg yolk structure). 
Regarding claim 5, modified Kang teaches the complex of claim 1, wherein the gas to be tested is reducing gas selected from a group consisting of acetone, carbon monoxide, ammonia, toluene, xylene, benzene, and mixtures thereof (Kang; para [16]; a highly sensitive and highly selective oxide semiconductor type gas sensor for detecting methylbenzene, which has a high selectivity to xylene and toluene).  Examiner notes that “the gas” is not positively recited in claim 1 and that “the gas” is an intended use of the complex/sensor, therefore claim 5 does not further limit the complex. 

Response to Arguments
Applicant’s arguments filed, 10/17/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.  The previous prior art rejection is withdrawn and a new prior art rejection is applied to address the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796